       Case 3:19-cv-00735-DPJ-FKB Document 18 Filed 03/03/20 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


BARBARA BEAVERS; MONICA
CABLE; LAURA KNIGHT; and
PAMELA MILLER                                                    APPELLANTS/PLAINTIFFS


VS                                                CIVIL ACTION NO.: 3:19cv 735-DPJ-FKB


CITY OF JACKSON, MISSISSIPPI                                        APPELLEE/DEFENDANT



                             DEFENDANTS’ RESPONSE TO
                      PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES



        COMES NOW the Defendant, City of Jackson, Mississippi (“Defendant” or “City”),

through the undersigned counsel, and files this Response of the City of Jackson, Mississippi, to

Plaintiffs’ Motion for Attorneys’ Fees [15] filed on February 18, 2020, in response to the Court’s

Order [13] granting Plaintiffs’ Motion to Remand [3] and awarding reasonable attorneys’ fees and

costs pursuant to 28 U.S.C. § 1447(c). Order [13] pp. 8-9, 11.

        1.      Defendant timely removed this action, causing minimal delay in the litigation of

Plaintiffs’ claims.

        2.      Defendant has submitted an affidavit from attorney Samuel L. Begley which states

that in his opinion and experience, Mr. Rice’s time spent related to Defendant’s removal is

excessive considering the complexity of the case, the nature of the issues in controversy, and the

minimal amount of work required in this matter.

        3.      Plaintiffs’ Itemized Statement of Hours Spent by Aaron R. Rice offers little detail

for the Court to evaluate the reasonableness of time spent on researching and drafting the two
       Case 3:19-cv-00735-DPJ-FKB Document 18 Filed 03/03/20 Page 2 of 3



memoranda that substantially comprise the 85.6 hours claimed by Mr. Rice for work on removal,

or the memorandum for Plaintiffs’ fee request which substantially comprises the 12.6 hours

claimed for Plaintiffs’ fee request.

       4.      Plaintiffs’ hours expended as set forth in Itemized Statement of Hours Spent by

Aaron R. Rice are excessive and lack billing judgment.

       5.      Defendant relies on its Memorandum in Support of its Response to Plaintiffs’

Motion for Attorneys’ Fees, filed contemporaneously herewith, as well as Exhibit 1, Affidavit of

Samuel L. Begley, attached hereto.

       WHEREFORE, Defendant respectfully requests that this Court reduce Plaintiffs’ request

for attorney fees to not more than $4,800.

       RESPECTFULLY SUBMITTED, this the 3rd day of March, 2020.

                                       CITY OF JACKSON, MISSISSIPPI


                                       By: s/Paige Wilkins________
                                       Timothy Howard, MSB # 10687
                                       City Attorney for the City of Jackson, Mississippi
                                       J. Paige Wilkins, MSB # 102052
                                       Deputy City Attorney

OF COUNSEL:
OFFICE OF THE CITY ATTORNEY
LaShundra Jackson-Winters, MSB # 101143
Deputy City Attorney
James Anderson, Jr., MSB # 8425
Deputy City Attorney
455 East Capitol Street
Post Office Box 2779
Jackson, Mississippi 39207-2779
601-960-1799 (office)
601-960-1756 (facsimile)




                                                 2
       Case 3:19-cv-00735-DPJ-FKB Document 18 Filed 03/03/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       The undersigned certifies that she has this day transmitted via electronic filing and/or

U.S. Mail, a true and correct copy of the foregoing to the following:


       Zach Wallace
       Hinds County Circuit Clerk
       403 East Pascagoula Street
       Jackson, MS 39201
       zwallace@co.hinds.ms.us

       Aaron R. Rice
       Mississippi Justice Institute
       520 George St.
       Jackson, MS 39202
       Aaron.rice@msjustice.org

       Steven J. Griffin
       Daniel Coker Horton & Bell, P.A.
       4400 Old Canton Road, Suite 400
       Jackson, MS 39215
       sgriffin@danielcoker.com

       So certified, this the 3rd day of March, 2020.

                                       By: s/Paige Wilkins________
                                       Timothy Howard, MSB # 10687
                                       City Attorney for the City of Jackson, Mississippi
                                       J. Paige Wilkins, MSB # 102052



OF COUNSEL:
OFFICE OF THE CITY ATTORNEY
LaShundra Jackson-Winters, MSB # 101143
Deputy City Attorney
James Anderson, Jr., MSB # 8425
Deputy City Attorney
455 East Capitol Street
Post Office Box 2779
Jackson, Mississippi 39207-2779
601-960-1799 (office)
601-960-1756 (facsimile)



                                                 3
